Case 3:92-cr-00068-DJN Document 39-1 Filed 08/19/20 Page 1 of 2 PageID# 1576




           INDEX OF EXHIBITS TO MEMORANDUM IN SUPPORT OF
         MOTION FOR A RECONSIDERATION OF SENTENCING HEARING
                PURSUANT TO THE FIRST STEP ACT OF 2018

  Exhibit                                      Description
   No.
    1        Special Findings, Feb. 16, 1993
     2       21 U.S.C. § 848 (1988) (repealed 2006)
     3       Affidavit of Antoinette Joseph (Mr. Johnson’s godmother), May 21, 2011
     4       Affidavit of Minnie Hodges (Mr. Johnson’s maternal aunt), Apr. 30, 2011
     5       Gloria Caro, Reassessment Summary, May 21, 1982
     6       Affidavit of Robert Johnson (Mr. Johnson’s half-brother), June 29, 2011
     7       Sundar Collimuttam, M.D., Psychiatrist, Pleasantville Cottage School
             Psychological Evaluation, Feb. 22, 1982
     8       2/10/93 Trial Tr. 3547-3548, 3573-3574, 3578, 3582, 3584-85, 3607, 3619-21,
             3682, 3684, 3690-92, 3694-95
     9       Lynn Polstein, Change in Permanency Plan, Apr. 13, 1984
    10       Christine Aaron, MSW Intern, Pleasantville Cottage School Current
             Assessment, Mar. 10, 1985
    11       Odette Noble, UCR Reassessment and Service Plan Review 6 Month, May 8,
             1986
    12       Odette Noble, UCR Plan Amendment: Form E Final Discharge, Mar. 26, 1987
    13       Affidavit of David Washington (caretaker at Elmhurst), Mar. 1, 2012
    14       Odette Noble, UCR Plan Amendment: Form D Final Discharge, Feb. 23, 1987
    15       Odette Noble, Three Month Conference Note, Feb. 20, 1986
    16       Affidavit of Darold Brown, June 15, 2011
    17       Affidavit of Darnell Brown, Oct. 14, 2011
    18       1/15/93 Trial Tr. 921:12-922:01
    19       Declaration of Ann Harding (staff member at Pleasantville), Nov. 21, 2011
    20       Declaration of Sarah West (Mr. Johnson’s prison chaplain), Mar. 24, 2011
    21       Affidavit of Priscilla Hodges (Mr. Johnson’s cousin), Apr. 30, 2011
    22       Affidavit of Julie McConnell, Mar. 23, 2011
    23       Affidavit of Odette Noble (Mr. Johnson’s social worker), Dec. 1, 2011
    24       L. Larrecq, City of New York Human Resources Administration, History Sheet,
             Nov. 20, 1984
    25       Amira Offer, CSW, Caseworker, Pleasantville Diagnostic Center Psychosocial
             Summary, Mar. 15, 1982
Case 3:92-cr-00068-DJN Document 39-1 Filed 08/19/20 Page 2 of 2 PageID# 1577




  Exhibit                                      Description
   No.
    26       Lynn Polstein, Request for Authorization and Approval for Care and Services,
             Apr. 16, 1984
    27       Declaration of Esther Johnson (Mr. Johnson’s maternal grandmother), Apr. 30,
             2011
    28       Affidavit of James Sykes (Mr. Johnson’s father), May 17, 2011
    29       Declaration of Pastor Bobby West (Mr. Johnson’s prison chaplain), Mar. 24,
             2011
    30       Inmate Education Data Transcript, Mar. 25, 2012
    31       Motion to Have Defendant Declared Mentally Retarded, United States v.
             Vernon Lance Thomas, No. 3:92CR68 (E.D. Va. Apr. 15, 1993)
    32       Corey Johnson’s IQ Scores Compared to IQ Scores of Federal Death Penalty
             Defendants Found Intellectually Disabled After Contested Atkins Hearings
    33       6/1/93 Tr. 22#:1-14
    34       Jury Instructions 232a
    35       2/12/93 Trial Tr. 3883-94




                                           2
